



Exhibit 10.19
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT is made this day of 26 April 2018, by and between Travelzoo
("Company"), and Rachel Barnett ("Optionee"). Reference is made to the
Employment Agreement (“Employment Agreement”) entered into by and between the
Company and Optionee, dated July 30, 2013, and as amended on May 22, 2017.


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock, in accordance with the terms of this Agreement, which such
option is intended to be a nonstatutory stock option that is not intended to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended; and


WHEREAS, Ms. Barnett serves as a Director and General Counsel of the Company
pursuant to the Employment Agreement between the parties;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:




1.     Grant and Terms of Option. Pursuant to action of the Compensation
Committee of the Board of Directors of the Company (“Committee”), the Company
grants, effective April 26, 2018 (“Date of Grant”), to Optionee the option to
purchase all or any part of Fifty (50,000) shares of the common stock of the
Company ("Common Stock"), to vest over the period from the Date of Grant as set
forth in the below table, at the purchase price of $10.50 per share, which is
the fair market value of the Common Stock determined as the official NASDAQ
close share price of the next business day following the Company’s Q1 2018
earning’s announcement, provided, however, that the right to exercise such
option shall be, and is hereby, restricted as follows:


(a)     Subject to the terms of this Agreement, the 50,000 stock options shall
vest in quarterly installments as follows:


 Vesting Date
Percentage of Stock Options Vesting
On April 26, 2018
8.33%
On June 30, 2018
8.33%
On September 30, 2018
8.33%
On December 31, 2018
8.33%
On March 31, 2019
8.33%
On June 30, 2019
8.33%
On September 30, 2019
8.33%
On December 31, 2019
8.33%
On March 31, 2020
8.33%
On June 30, 2020
8.33%
On September 30, 2020
8.33%
On December 31, 2020
8.33%



On or after December 31, 2020, during the term hereof, Optionee will have become
entitled to purchase the entire number of shares (50,000 shares) to which this
option relates.




(b)     In no event may this option or any part thereof be exercised after the
expiration of ten (10) years from the Date of Grant, which shall be the term of
the option.




1 / 4

--------------------------------------------------------------------------------





(c)     The purchase price of the shares subject to the option may be paid for
(i) in cash, (ii) in the discretion of the Board of Directors or the
Compensation Committee, by tender of shares of Common Stock already owned by
Optionee, or (iii) in the discretion of the Board of Directors or the
Compensation Committee, by such other method as the Board of Directors or the
Compensation Committee may determine.


(d)     The option may not be exercised for a fraction of a share.


2.     Anti-Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock of the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, not
including any issuances of shares for consideration or capital increases by the
Company, the number of shares covered by this option agreement and the price
thereof shall be adjusted, to the same proportionate number of shares and price
as in this original agreement.


3.     Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except upon the prior written consent of the Company or by will or
the laws of descent and distribution, and any attempted assignment, transfer,
mortgage, pledge or encumbrance except as herein authorized, shall be void and
of no effect. The option may be exercised during Optionee's lifetime only by
Optionee or her guardian or legal representative as set forth herein.


4.     Termination of Employment/ Directorship Service.


(a) In the event of the termination of the Employment of Optionee and Optionee
no longer serves as a director of the Company, including upon death or
disability, Optionee’s (or, in the event of death, the legatee or legatees of
Optionee under her last will, or her personal representatives or distributees)
right to exercise the option, only to the extent it was vested and she was
entitled to exercise it on the date of termination of employment or the last day
she served as a director, whichever is later, shall continue for 90 days after
such date but not after ten (10) years from the Date of Grant. If the Optionee
(or, in the event of death, the legatee or legatees of Optionee under her last
will, or her personal representatives or distributees) does not exercise the
option within 90 days following such date, any unexercised vested option shall
be null and void.


5.     Method of Exercise/Shares Issued on Exercise of Option. The option may be
exercised (in whole or in part) at any time during the period specified in this
Agreement, by delivering to the Secretary of the Company not less than 30 days
prior to the date of exercise (or such shorter period as the Company shall
approve) (a) a written notice of exercise designating the number of shares to be
purchased, signed by Optionee, and (b) payment of the full amount of the
purchase price of the shares with respect to which the option is exercised. If
the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary. It is the intention of the
Company that on any exercise of this option it will transfer to Optionee shares
of its authorized but unissued stock or transfer Treasury shares, or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof.


Notwithstanding anything to the contrary herein, the Board of Directors or the
Compensation Committee shall determine the methods by which payments are made
with respect to the options granted under this Agreement, the form of payment
including, without limitation: (i) cash, (ii) shares of stock (including, in the
case of payment of the exercise price of an award, shares of stock issuable
pursuant to the exercise of the award) held for such period of time as may be
required by the Board of Directors or the Compensation Committee in order to
avoid adverse accounting consequences and having a fair market value on the date
of delivery equal to the aggregate payments required, or (iii) other property
acceptable to the Board of Directors or the Compensation Committee (including
through the delivery of a notice that Optionee has placed a market sell order
with a broker with respect to shares of stock then issuable upon exercise or
vesting of an award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided that payment of such proceeds is then made
to the Company upon settlement of such sale). The Board of Directors


2 / 4

--------------------------------------------------------------------------------





or the Compensation Committee shall also determine the methods by which shares
of stock shall be delivered or deemed to be delivered to Optionee.


6.     Board Administration. The Board of Directors, the Compensation Committee,
or any successor or committee authorized by the Board of Directors, subject to
the express terms of this option, shall have plenary authority to interpret any
provision of this option and to make any determinations necessary or advisable
for the administration of this option and the exercise of the rights herein
granted, and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to Optionee by the express terms hereof.


7.     Option not an Incentive Stock Option. It is intended that this option
shall not be treated as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended, or otherwise qualify for any special
tax benefits to Optionee.


8.     No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.


9.     Restrictions on Exercise. This option may not be exercised if the
issuance of Common Stock upon Optionee’s exercise or the method of payment of
consideration for such Common Stock would constitute a violation of any
applicable Federal or state securities law or other applicable law or
regulation. As a condition to the exercise of this option, the Company may
require Optionee to make any representations and warranty to the Company as may
be required by any applicable law or regulation.


10.     Termination of Option. Notwithstanding anything to the contrary herein,
this option shall not be exercisable after the expiration of the term of ten
(10) years from the Date of Grant, as set forth in Section 1(b) hereof.


11.     Withholding upon Exercise. The Company reserves the right to withhold,
in accordance with any applicable laws, from any consideration payable to
Optionee any taxes required to be withheld by U.S. Federal, state or local law
as a result of the grant or exercise of this option. If the amount of any
consideration payable to Optionee is insufficient to pay such taxes or if no
consideration is payable to Optionee, upon request of the Company, Optionee
shall pay to the Company in cash an amount sufficient for the Company to satisfy
any U.S. Federal, state or local tax withholding requirements it may incur as a
result of the grant or exercise of this option.


12.    Severability. Any word, phrase, clause, sentence or other provision
herein which violates or is prohibited by any applicable law, court decree or
public policy shall be modified as necessary to avoid the violation or
prohibition and so as to make this Agreement enforceable as fully as possible
under applicable law, and if such cannot be so modified, the same shall be
ineffective to the extent of such violation or prohibition without invalidating
or affecting the remaining provisions herein.


13.     Non-Waiver of Rights. The Company’s failure to enforce at any time any
of the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.


14.     Entire Agreement; Amendments. No modification, amendment or waiver of
any of the provisions of this agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.


15.     Assignment. This agreement shall be freely assignable by the Company to
and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by the Company.


3 / 4

--------------------------------------------------------------------------------







16.     Governing Law. To the extent that Federal laws do not otherwise control,
all determinations made or actions taken pursuant hereto shall be governed by
the laws of the state of New York, without regard to the conflict of laws rules
thereof.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence her acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.






TRAVELZOO
 
By
Ralph Bartel
 
 
Title:
Chairman
 
 
 
 
 
 
 
 
 
 
 
Rachel Barnett
 









                








4 / 4